Citation Nr: 0834222	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for depression and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1973 to 
July 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision.

The veteran testified before the undersigned at a personal 
hearing at the RO in June 2008.  A transcript of this hearing 
has been included in the claims folder.


FINDINGS OF FACT

1.  The veteran was diagnosed with a personality disorder 
while in service.

2.  The veteran's depression and anxiety were determined to 
have been caused by his alcohol abuse.


CONCLUSION OF LAW

Criteria for service connection for depression and anxiety 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified at a hearing before the Board in June 
2008 that he began to have a lot of anxiety and depression 
while in the military, which he asserts continues to impact 
him to the present day. However, he denied currently 
receiving any treatment for his condition.  

The veteran's service treatment records show that he was 
discharged from service on account of psychiatric problems, 
as service treatment records reflect that the veteran was 
diagnosed with an inadequate personality and with drug 
dependency on several occasions while in service; however, 
the evidence does not show a diagnosis of, or treatment for, 
either depression or anxiety while he was in service.  In May 
1974, the veteran was admitted to a Naval hospital, where it 
was noted that he had overdosed on two occasions and had come 
to the attention of legal authorities.  In June 1974, he was 
diagnosed with an explosive personality after being 
incarcerated by the Italian police for destroying property in 
a hotel room when a taxicab driver failed to pick him up at a 
prearranged time.  An examination of the veteran revealed a 
lifelong history of maladjustment and a Medical Board 
determined that the veteran had an inherent, preexisting, 
personality disorder which rendered him unsuitable for any 
further service.  The veteran was discharged from service in 
July 1974. 

Following service, the veteran was seen at a VA hospital in 
October 1976 where he was hospitalized for several weeks and 
diagnosed with an antisocial personality.  It was also noted 
that the veteran was depressed.  The veteran was then 
hospitalized for six months (December 1977 to June 1978), 
where he was again diagnosed with a personality disorder.  In 
March 1979, the veteran was hospitalized for two days on 
account of his personality disorder.  

Unfortunately, while the veteran was repeatedly diagnosed 
with a personality disorder, the regulations provide that 
mental retardation and personality disorders are not diseases 
or injuries for compensation purposes; and, except as 
provided in 38 C.F.R. § 3.310(a), a disability resulting from 
them may not be service-connected.  38 C.F.R. § 4.127.  
A disability resulting from a mental disorder that is 
superimposed upon mental retardation or a personality 
disorder may be service-connected.  See id.  However, such a 
situation is not present in this case. 

The veteran has stated on several occasions (including his 
notice of disagreement and at his RO hearing) that he never 
had any problems before entering service (which is taken to 
mean that he was never been formally diagnosed with a 
personality disorder); although the veteran did admit to 
having a history of maladjustment, he was a truant a number 
of times, and he was expelled twice from schools.  
Regardless, whether or not the veteran was formally diagnosed 
with a psychiatric disorder prior to entering the service, 
the law clearly states that a personality disorder may not be 
service-connected.
 
The veteran also contends that he developed depression as a 
result of his time in service, and this theory of entitlement 
will also be considered.  

Service treatment records fail to show that the veteran was 
diagnosed with depression while in service, but post-service 
treatment records do show treatment for depression.  For 
example, in February 1988, the veteran was hospitalized after 
presenting with suicidal ideations, and the veteran stated 
that he had been depressed for two weeks since his wife had 
left him.  

The record also clearly shows that the veteran has had 
significant substance abuse issues dating back to his time in 
service.  In 1992 the veteran was treated for alcohol 
dependence, and no Axis II conditions were listed.  In 
October 1993, the veteran was again hospitalized with alcohol 
dependence, and it was noted that the veteran had been 
feeling very depressed.  In May 2004, the veteran was 
diagnosed with a major depressive disorder and with alcohol 
dependence that was in remission.

In March 2007, the veteran underwent a VA examination at 
which the examiner noted the veteran's history of alcohol 
abuse dating back to service.  Following a review of the 
veteran's claims file and an examination of the veteran, the 
examiner indicated that the veteran's current diagnosis of 
alcohol dependence with episodes of depressed and anxious 
mood was in remission; and the examiner opined that the 
veteran's depression and anxiety were directly due to and 
exacerbated by his alcohol abuse (including during service). 

The Board notes that special considerations apply to claims 
involving alcoholism or alcohol abuse.  Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed after 
October 31, 1990.  Moreover, Section 8052 was also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  The VA's General Counsel has confirmed 
that direct service connection for a disability that is a 
result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-
98.

The veteran has correctly asserted that his depression was 
the result of his time in service; however, the medical 
evidence of record shows that the depression was caused by 
the veteran's alcohol abuse.  As such, service connection is 
precluded by law.  Therefore, the veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in April 2004, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above.  

VA and private treatment records have been obtained as have 
service treatment records.  The veteran was also provided 
with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for depression and anxiety is denied.


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


